Citation Nr: 0843098	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  05-28 749A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for degenerative disc disease of the lumbosacral spine with 
sciatica.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1981 to January 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


FINDING OF FACT

In September 2008, prior to the promulgation of a decision in 
the appeal, the veteran withdrew his appeal as to the issue 
of entitlement to an initial evaluation in excess of 10 
percent for degenerative disc disease of the lumbosacral 
spine with sciatica.


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the 
veteran for the issue of entitlement to an initial evaluation 
in excess of 10 percent for degenerative disc disease of the 
lumbosacral spine with sciatica have been met.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By a rating decision dated in November 2004, the veteran was 
granted an initial evaluation of 10 percent for degenerative 
disc disease of the lumbosacral spine with sciatica.  The 
veteran perfected an appeal in August 2005 as to this issue, 
seeking a higher rating.  However, in September 2008, the 
veteran submitted a statement wherein he withdrew his appeal 
as to the issue of entitlement to an initial evaluation in 
excess of 10 percent for degenerative disc disease of the 
lumbosacral spine with sciatica.

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b).  Withdrawal may be made by the appellant 
or by his authorized representative, except that a 
representative may not withdraw a substantive appeal filed by 
the appellant personally without the express written consent 
of the appellant.  38 C.F.R. § 20.204(c).

With regard to this issue, prior to the promulgation of a 
decision by the Board, the veteran indicated that he wished 
to withdraw his appeal.  As a result, no allegation of error 
of fact or law remains before the Board for consideration 
with regard to the issue of entitlement to an initial 
evaluation in excess of 10 percent for degenerative disc 
disease of the lumbosacral spine with sciatica.  As such, the 
Board finds that the veteran has withdrawn his claim as to 
this issue, and accordingly, the Board does not have 
jurisdiction to review the appeal as to the issue of 
entitlement to initial evaluation in excess of 10 percent for 
degenerative disc disease of the lumbosacral spine with 
sciatica and it is dismissed.


ORDER

The claim of entitlement to an initial evaluation in excess 
of 10 percent for degenerative disc disease of the 
lumbosacral spine with sciatica is dismissed.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


